Case 2:18-cv-13714-CCC-CLW Document 28 Filed 05/20/20 Page 1 of 2 PageID: 588
                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 645-2891
                                                              kruti.dharia@usdoj.gov
Kruti D. Dharia
Assistant United States Attorney


                                                              May 20, 2020

VIA ECF ONLY
Honorable Cathy L. Waldor
United States District Court
District of New Jersey
Newark, New Jersey 07101

          Re:       Puello v. United States Postal Service, et al.,
                    Civil Action No. 18-13714 (CCC)(CLW)

Dear Judge Waldor:

      I am the Assistant United States Attorney assigned to defend the above-
referenced action employment discrimination action. I write in response to
Plaintiff’s May 18, 2020 submission. See ECF No. 27.

       Plaintiff alleges that Defendant’s responses to her discovery requests are
deficient. During the March 11, 2020 teleconference, the Court directed Plaintiff’s
counsel to send Defendant a letter identifying the specific responses that he believes
are deficient. See ECF No. 25. To date, I have not received the deficiency letter. The
May 18th submission complains about the entire response, but our responses are
adequate. However, if Plaintiff continues to believe they are deficient, I request that
he send me a letter identifying the specific responses he believes are deficient and
explain why he believes the responses are inadequate.

       Plaintiff further complains that we have not provided discovery, but this is
incorrect. On December 23, 2019, we provided the following documents in response
to his discovery requests:

                •   Plaintiff’s written statement, bates-stamped US 00001-0002;
                •   Plaintiff’s June 3, 2018 Notice of Removal, bates-stamped US 0003-
                    0006;
                •   Plaintiff’s July 26, 2018 Grievance, bates-stamped US 0004-0009,

     On May 20, 2020, I supplemented our responses with the following
documents:
Case 2:18-cv-13714-CCC-CLW Document 28 Filed 05/20/20 Page 2 of 2 PageID: 589



         •   Notice of 14-day Suspension, bates-stamped US 000010-000012;
         •   Notice of 7-day suspension, dated December 28, 2016, bates-stamped
             US 000013-000015;
         •   Puello’s USPS Time & Attendance Records, bates-stamped US 000016-
             000047;
         •   Email dated October 6, 2017 with attachment, bates-stamped US
             000048-000050;
         •   Email dated October 6, 2017, bates-stamped US 000051.

       If Plaintiff continues to allege that we have additional documents responsive
to his requests, I ask that he send me a letter identifying the documents he believes
we have in our possession that is relevant to the litigation.

      Plaintiff also complains that we are not producing witnesses for depositions.
On March 5, 2020, he sent me a letter requesting to depose two defense witnesses. I
was in the process of arranging the defense witnesses’ depositions for April, as well
as deposing Plaintiff, but then the New Jersey Governor enacted the stay at home
order because of the public health crisis. Until the May 18th letter, I have not heard
from Plaintiff about these depositions and his plan to conduct the depositions given
the Governor’s stay-at-home order. 1

        Additionally, I emailed Plaintiff’s counsel on March 19, 2020 about
supplementing Plaintiff’s responses to Defendant’s discovery requests, but I have
not received a response. I followed up on May 18, 2020, asking if he can respond by
email, but noting that I understand if he needs more time given the public health
crisis. See Exhibit A.

       Finally, Plaintiff sent me a settlement demand on March 5, 2020, but because
of the size of the demand, we cannot respond until discovery is complete.

      Thank you for your kind consideration of this matter.

                                              Respectfully submitted,

                                              CRAIG CARPENITO
                                              United States Attorney

                                       By:    s/ Kruti D. Dharia
                                              KRUTI D. DHARIA
                                              Assistant United States Attorney
cc:   Plaintiff’s counsel by ECF

1As to the accusations made in his March 5th letter, it is my understanding that the
parties resolved the issue after I forwarded Plaintiff the entire email thread on
March 6, 2020. If Plaintiff disagrees, I will provide the email exchange to the Court.
                                            2
